Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      30-NOV-2020
                                                      10:29 AM
                                                      Dkt. 29 ODMR

                         SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               ROLAND I. KEHANO, SR., Petitioner,

                               vs.

      CIRCUIT COURT OF THE SECOND CIRCUIT, STATE OF HAWAI#I;
    HAWAI#I PAROLING AUTHORITY, STATE OF HAWAI#I, Respondents.


                       ORIGINAL PROCEEDING
    (CAAP-XX-XXXXXXX; CASE NO. 2PR191000002; CR. NO. 92-0560)

             ORDER DENYING MOTION FOR RECONSIDERATION
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Morikawa, assigned by reason of vacancy)

          Upon consideration of petitioner Roland I. Kehano,
Sr.’s “Objection/Reconsideration”, filed on November 23, 2020,
which this court construes as a motion for reconsideration of the
November 16, 2020 order denying the petition and motions,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED: Honolulu, Hawai#i, November 30, 2020.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Michael D. Wilson
                                     /s/ Trish K. Morikawa